Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 1 of 18




   EXHIBIT 1
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 2 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 3 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 4 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 5 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 6 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 7 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 8 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 9 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 10 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 11 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 12 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 13 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 14 of 18




    EXHIBIT 2
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 15 of 18
Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 16 of 18
JS-44
                                      Case 1:19-cv-00023-CKKCIVIL COVER
                                                              Document 1-1SHEET
                                                                            Filed 01/04/19 Page 17 of 18
(Rev.1/05 DC)
 I (a) PLAINTIFFS                                                                               DEFENDANTS
 LARTASHA KELLY                                                                                  DISTRICT OF COLUMBIA AND OFFICER
                                                                                                 ANTHONY GATON
                                                                                                COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
                                                                                                                   (IN U.S. PLAINTIFF CASES ONLY)
  (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF
                                                                                                NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                     LAND INVOLVED
     (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                                   ATTORNEYS (IF KNOWN)
 Geoffrey D. Allen, Esq.
 1030 15th Street, N.W., Suite 555W                                                              PEGAH EBRAHIMI EFTEKHARI [1030546]
 Washington, D.C. 20005
 (202)778-1167                                                                                   Assistant Attorney General
 AND                                                                                             441 Fourth Street, N.W., Suite 630 South
 Lawrence S. Lapidus, Esq.
 1990 M Street, N.W., Suite 350                                                                  Washington, D.C. 20001
 Washington, D.C. 20036
 (202)785-5111
                                                                                                 (202)724-5695



 II. BASIS OF JURISDICTION                                                     III CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX
         (PLACE AN x IN ONE BOX ONLY)                                          FOR PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

                                                                                                           PTF       DFT                                           PTF       DFT
               1 U.S. Government             3 Federal Question
               Plaintiff                       (U.S. Government Not a Party)
                                                                               Citizen of this State             1         1    Incorporated or Principal Place          4          4
                                                                                                                                of Business in This State
               2 U.S. Government             4 Diversity
               Defendant                       (Indicate Citizenship of        Citizen of Another State          2         2    Incorporated and Principal Place         5         5
                                               Parties in item III)                                                             of Business in Another State
                                                                               Citizen or Subject of a           3         3
                                                                               Foreign Country                                  Foreign Nation                           6         6


                                                   IV. CASE ASSIGNMENT AND NATURE OF SUIT
                  (Place a X in one category, A-N, that best represents your cause of action and one in a corresponding Nature of Suit)
         A. Antitrust                      B. Personal Injury/                            C. Administrative Agency                           D. Temporary Restraining
                                            Malpractice                                    Review                                               Order/Preliminary
                                                                                                                                                Injunction
                                                                                          151 Medicare Act
              410 Antitrust               310 Airplane                                                                                   Any nature of suit from any category may
                                                                                    Social Security:                                     be selected for this category of case
                                          315 Airplane Product Liability
                                                                                          861 HIA ((1395ff)                              assignment.
                                          320 Assault, Libel & Slander
                                                                                          862 Black Lung (923)
                                          330 Federal Employers Liability
                                                                                          863 DIWC/DIWW (405(g)                          *(If Antitrust, then A governs)*
                                          340 Marine
                                                                                          864 SSID Title XVI
                                          345 Marine Product Liability
                                                                                          865 RSI (405(g)
                                          350 Motor Vehicle
                                                                                    Other Statutes
                                          355 Motor Vehicle Product Liability
                                                                                          891 Agricultural Acts
                                          360 Other Personal Injury
                                                                                          892 Economic Stabilization Act
                                          362 Medical Malpractice
                                                                                          893 Environmental Matters
                                          365 Product Liability
                                                                                          894 Energy Allocation Act
                                          368 Asbestos Product Liability
                                                                                          890 Other Statutory Actions (If
                                                                                              Administrative Agency is Involved)

                E. General Civil (Other)                              OR                           F. Pro Se General Civil
  Real Property                                          Bankruptcy                                    Forfeiture/Penalty
     210 Land Condemnation                                  422 Appeal 28 USC 158                          610 Agriculture                     470 Racketeer Influenced &
     220 Foreclosure                                        423 Withdrawal 28 USC 157                      620 Other Food &Drug                     Corrupt Organizations
     230 Rent, Lease & Ejectment                                                                           625 Drug Related Seizure            480 Consumer Credit
     240 Torts to Land                                   Prisoner Petitions                                     of Property 21 USC 881         490 Cable/Satellite TV
     245 Tort Product Liability                              535 Death Penalty                             630 Liquor Laws                     810 Selective Service
     290 All Other Real Property                             540 Mandamus & Other                          640 RR & Truck                      850 Securities/Commodities/
                                                             550 Civil Rights                              650 Airline Regs                         Exchange
  Personal Property                                          555 Prison Condition                          660 Occupational                    875 Customer Challenge 12 USC
     370 Other Fraud                                                                                            Safety/Health                       3410
     371 Truth in Lending                                Property Rights                                   690 Other                           900 Appeal of fee determination
     380 Other Personal Property Damage                     820 Copyrights                                                                          under equal access to Justice
     385 Property Damage Product Liability                  830 Patent                                                                         950 Constitutionality of State
                                                            840 Trademark                              Other Statutes                               Statutes
                                                                                                          400 State Reapportionment            890 Other Statutory Actions (if
                                                         Federal Tax Suits                                430 Banks & Banking                       not administrative agency
                                                            870 Taxes (US plaintiff or                    450 Commerce/ICC                       review or Privacy Act
                                                                 defendant                                     Rates/etc.
                                                            871 IRS-Third Party 26                        460 Deportation
                                                                 USC 7609
                  Case 1:19-cv-00023-CKK Document 1-1 Filed 01/04/19 Page 18 of 18
       G. Habeas Corpus/       H. Employment         I. FOIA/PRIVACY          J. Student Loan
          2255                    Discrimination       ACT
                                                                                                                                                 152 Recovery of Defaulted
        530 Habeas Corpus-General                   442 Civil Rights-Employment                   895 Freedom of Information Act                     Student Loans
        510 Motion/Vacate Sentence                      (criteria: race, gender/sex,              890 Other Statutory Actions                        (excluding veterans)
                                                        national origin,                              (if Privacy Act)
                                                        discrimination, disability
                                                        age, religion, retaliation)

                                             *(If pro se, select this deck)*               *(If pro se, select this deck)*

        K. Labor/ERISA                                   L. Other Civil Rights                           M. Contract                               N. Three-Judge Court
          (non-employment)                               (non-employment)                             110 Insurance                                   441 Civil Rights-Voting
                                                                                                      120 Marine                                          (if Voting Rights Act)
        710 Fair Labor Standards Act                    441 Voting (if not Voting Rights              130 Miller Act
        720 Labor/Mgmt. Relations                           Act)                                      140 Negotiable Instrument
        730 Labor/Mgmt. Reporting &                     443 Housing/Accommodations                    150 Recovery of Overpayment &
            Disclosure Act                              444 Welfare                                   Enforcement of Judgment
        740 Labor Railway Act                           440 Other Civil Rights                        153 Recovery of Overpayment of
        790 Other Labor Litigation                      445 American w/Disabilities-                  Veteran’s Benefits
        791 Empl. Ret. Inc. Security Act                    Employment                                160 Stockholder’s Suits
                                                        446 Americans w/Disabilities-                 190 Other Contracts
                                                            Other                                     195 Contract Product Liability
                                                                                                      196 Franchise

V. ORIGIN
        1 Original           2 Removed             3 Remanded from               4 Reinstated            5 Transferred from             6 Multi district           7 Appeal to
          Proceeding           from State            Appellate Court              or Reopened              another district               Litigation                 District Judge
                               Court                                                                       (specify)                                                 from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   28 U.S.C. §§ 1331, 1367, and 1441(a). All three counts including claims for negligence and battery are related to the Fourth Amendment count and form p


VII. REQUESTED IN                              CHECK IF THIS IS A CLASS                          DEMAND $  5,000,000.00                       Check YES only if demanded in complaint
    COMPLAINT                                  ACTION UNDER F.R.C.P. 23                              JURY DEMAND:                                YES               NO

VIII. RELATED CASE(S)                         (See instruction)                 YES                NO                 If yes, please complete related case form.
      IF ANY

DATE      01/03/2019                        SIGNATURE OF ATTORNEY OF RECORD                              /s/Pegah Eftekhari, Esq.

                                                    INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                                  Authority for Civil Cover Sheet

            The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleadings or other papers as required by
law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
Court for the purpose of initiating the civil docket sheet. Consequently a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed. Listed below are tips
for completing the civil cover sheet. These tips coincide with the Roman Numerals on the Cover Sheet.

           I.          COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff is resident of
                       Washington, D.C.; 88888 if plaintiff is resident of the United States but not of Washington, D.C., and 99999 if plaintiff is outside the United States.

           III.        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction under Section
                       II.

           IV.         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best represents the
                       primary cause of action found in your complaint. You may select only one category. You must also select one corresponding nature of suit found under
                       the category of case.

           VI.         CAUSE OF ACTION: Cite the US Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.       RELATED CASES, IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from the Clerk’s
                       Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
